Citation Nr: 0905299	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to asbestos.  

2.  Entitlement to service connection for diabetes mellitus 
(DM), to include as due to exposure to asbestos.

3.  Entitlement to service connection for arthritis, to 
include as due to exposure to asbestos.

4.  Entitlement to service connection for skin cancer, to 
include as due to exposure to asbestos.  

5.  Entitlement to service connection for epilepsy, to 
include as due to exposure to asbestos.  

6.  Entitlement to service connection for sleep apnea, to 
include as due to exposure to asbestos. 




7.  Entitlement to service connection for cataracts, to 
include as due to exposure to asbestos.

8.  Entitlement to service connection for partial blindness, 
to include as due to exposure to asbestos.  

9.  Entitlement to service connection for residuals of 
radiation exposure.  

10.  Entitlement to service connection for residuals of 
exposure to lead paint.  

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In October 2008, the 
Veteran testified before the undersigned at a Travel Board 
hearing.  

The issues of service connection for residuals of radiation 
exposure, residuals of exposure to lead paint, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest during service, was not 
manifest within one year of separation, and is not 
attributable to service to include any claimed asbestos and 
high frequency radio waves exposure.

2.  DM was not manifest during service, was not manifest 
within one year of separation, and is not attributable to 
service to include any claimed asbestos and high frequency 
radio waves exposure.

3.  Arthritis was not manifest during service, was not 
manifest within one year of separation, and is not 
attributable to service to include any claimed asbestos and 
high frequency radio waves exposure.

4.  Skin cancer was not manifest during service, was not 
manifest within one year of separation, and is not 
attributable to service to include any claimed asbestos and 
high frequency radio waves exposure.


5.  Epilepsy was not manifest during service, was not 
manifest within one year of separation, and is not 
attributable to service to include any claimed asbestos and 
high frequency radio waves exposure.

6.  Sleep apnea is not attributable to service to include any 
claimed asbestos and high frequency radio waves exposure.

7.  Cataracts are not attributable to service to include any 
claimed asbestos and high frequency radio waves exposure.

8.  Partial blindness is not attributable to service to 
include any claimed asbestos and high frequency radio waves 
exposure.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  DM was not incurred in or aggravated by service and may 
not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  Arthritis was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

4.  Skin cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

5.  Epilepsy was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

6.  Sleep apnea was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

7.  Cataracts were not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

8.  Partial blindness was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in June and September 2004 were sent to 
the claimant and fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notifications: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  In addition, the claimant was provided 
notice regarding asbestos exposure as required by M21-1, Part 
VI, para. 7.21.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
service personnel records, and VA medical treatment records, 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his claimed disabilities are related to 
his period of honorable service, as the standards of the 
recent decision of the Court in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, none of his service treatment records reflect 
claimed disabilities.  Also significant is the fact that the 
claimed disabilities were first identified decades after his 
period of honorable service, and the record contains no 
competent evidence suggesting or indicating a relationship 
between the claimed disabilities and the Veteran's service.  
In light of these findings, the guidelines set forth in 
McLendon have not been met.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran contends that that his claimed disabilities are 
related to service to include claimed inservice asbestos and 
high frequency radio waves exposure.  With regard to lay 
evidence, the Board must initially evaluate if the evidence 
is competent.  If so, credibility must be assessed.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current claimed 
disabilities may not be diagnosed via lay observation alone 
and the Veteran is not competent to provide a complex medical 
opinion regarding the etiology of the claimed disability.  
See Barr.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  


Asbestos Exposure

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease,  keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  As noted, the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 also contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

The Veteran claims that he was exposed to asbestos during 
service aboard the USS Essex, as well as paint fumes, which 
resulted in his claimed disabilities addressed in this 
decision.  The Board notes, however, that the claimed 
disabilities are not among those associated with asbestos 
exposure cited above per M21-1, Part VI, para. 7.21.  
Further, as indicated and addressed below, a medical nexus is 
required to establish service connection.  In Dyment v. West, 
13 Vet. App. 141, 145 (1999), the Court found that provisions 
in former paragraph 7.68 (predecessor to paragraph 7.21) of 
VBA Manual M21-1, Part VI, did not create a presumption of 
exposure to asbestos.  Medical nexus evidence is required in 
claims for asbestos related disease related to alleged 
asbestos exposure in service.  See VAOPGCPREC 4-00.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, hypertension, DM, arthritis, skin cancer, 
malignant tumors, and organic disease of the central nervous 
system, will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the Veteran in this case is not competent to 
provide more than a simple medical observation.  The Veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Hypertension

The service treatment records reflect that in October 1963, 
the Veteran reported feeling dizzy upon arising after having 
a cigarette.  His blood pressure was 120/88 and he was noted 
to be hypotensive.  In May 1964, his blood pressure was taken 
after he experienced lightheadedness.  It was 130/78.  He was 
noted to have hyperventilation syndrome.  In February 1965, 
the Veteran's blood pressure reading was 114/76.  The Veteran 
was examined prior to separation in March 1965.  The heart 
and vascular system were normal.  The blood pressure reading 
was 122/78.  There was no diagnosis of hypertension.  

Post-service, there was no manifestation or diagnosis of 
hypertension in the initial post-service year.  

The Veteran testified that he was diagnosed as having 
hypertension within three years of his discharge from 
service; however, there is no supporting evidence.  Rather, 
the evidence establishes that the Veteran has had 
hypertension since the 2000's, over 30 years after his 
separation from service.  

In sum, the competent evidence does not establish that 
hypertension began in service or within one year of 
separation.  The service treatment records showed no 
diagnosis of hypertension and the Veteran's blood pressure 
with within normal limits upon discharge in that regard.  
Thus, there was no chronic disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that many years after his service separation, the 
Veteran was diagnosed with, and treated for, hypertension.  
Despite the Veteran's contentions that his hypertension is 
related to service to include claimed inservice asbestos high 
frequency radio waves exposure, the record is devoid of 
supporting evidence and there is no competent nexus evidence.  
Further, service connection requires that hypertension be 
manifest during service, within the presumptive year (not 
three years), or be related by competent evidence to service.  
That is not the case here.  

Accordingly, service connection is not warranted.  




DM

The service treatment records reflect do not reflect any 
complaints, findings, treatment, or diagnosis of DM.  On 
separation examination, the Veteran's urine testing was 
negative for sugar.  His endocrine system was normal.  

Post-service, there was no manifestation or diagnosis of DM 
in the initial post-service year.  

The Veteran testified that he was diagnosed as having DM 
within the past several years.  The VA treatment records 
reflect a diagnosis of DM since 2003.  There is no competent 
evidence relating the post-service diagnosis of DM made 
nearly 40 years after service discharge to service.  

In sum, the competent evidence does not establish that DM 
began in service or within one year of separation.  The 
service treatment records showed no diagnosis of DM and the 
Veteran was normal upon discharge in that regard.  Thus, 
there was no chronic disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that nearly four decades after his service 
separation, the Veteran had a diagnosis of DM.  

Despite the Veteran's contentions that his DM is related to 
service to include claimed inservice asbestos and high 
frequency radio waves exposure, the record is devoid of 
supporting evidence and there is no competent nexus evidence.  
In essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

Accordingly, service connection is not warranted.  


Arthritis

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnosis of arthritis.  In May 1964, 
the Veteran reported having back pain radiating down his left 
leg.  The impression was mild back strain.  He was not 
diagnosed as having arthritis.  The separation examination 
reveals a normal musculoskeletal system.  In addition, 
examination of all of the joints was normal, including the 
spine.  

Post-service, there is no record of any manifestations or 
diagnosis of arthritis in the initial post-service year.  
Rather, the VA records show that the Veteran has been 
diagnosed as having osteoarthritic changes in the spine in 
2005.  There is no competent evidence establishing an 
etiological connection between the documentation of 
osteoarthritic changes in the spine in 2005 and any other 
diagnosed arthritis and service.  

The Veteran testified that he was diagnosed as having 
arthritis 15-20 years ago.  Such an assertions dates initial 
diagnosis to the mid-1980's, at the earliest.  

In sum, the competent evidence does not establish that 
arthritis began in service or within one year of separation.  
The service treatment records showed no diagnosis of 
arthritis and the Veteran was normal upon discharge in that 
regard.  Thus, there was no chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that nearly four decades after his 
service separation, the Veteran had a diagnosis of arthritis.  

Despite the Veteran's contentions that his arthritis is 
related to service to include claimed inservice asbestos and 
high frequency radio waves exposure, the record is devoid of 
supporting evidence and there is no competent nexus evidence.  

Accordingly, service connection is not warranted.  


Skin Cancer

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnosis of skin cancer.  The 
separation examination reveals that the Veteran's skin was 
normal other than identifying body marks, scars, or tattoos.  

Post-service, there is no record of any manifestations or 
diagnosis of skin cancer in the initial post-service year.  
Rather, the VA records show that the Veteran has been treated 
for various skin lesions since the 2000's.  There is no 
competent evidence establishing an etiological connection 
between skin cancer and service.  

The Veteran testified that he was diagnosed as having skin 
cancer 15-20 years ago.  Such an assertions dates initial 
diagnosis to the mid-1980's, at the earliest.  

In sum, the competent evidence does not establish that skin 
cancer began in service or within one year of separation.  
The service treatment records showed no diagnosis of skin 
cancer and the Veteran was normal upon discharge in that 
regard.  Thus, there was no chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that nearly three decades after his 
service separation, the Veteran had skin lesions.  

Despite the Veteran's contentions that skin cancer is related 
to service to include claimed inservice asbestos and high 
frequency radio waves exposure, the record is devoid of 
supporting evidence and there is no competent nexus evidence.  

Accordingly, service connection is not warranted.  


Epilepsy

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnosis of epilepsy.  The 
separation examination reveals that the Veteran's 
neurological system was normal.  As noted, he complained of 
dizziness on two occasions during service, but his complaints 
were not attributed to epilepsy.  

Post-service, there is no record of any manifestations or 
diagnosis of epilepsy in the initial post-service year.  In 
2004, the Veteran suffered a stroke.  He has since 
experienced right sided tremors.  However, the record does 
not reflect that the Veteran has a diagnosis of epilepsy and 
he has not claimed service connection for a stroke.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Epilepsy was not manifest during service, was not manifest 
within one year of separation, and is not attributable to 
service to include any claimed asbestos and high frequency 
radio waves exposure.  In fact, in the absence of proof of a 
present disability, there can be no valid claim or the grant 
of the benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Absent a current diagnosis, service connection 
is not warranted.  

Accordingly, service connection is not warranted.


Sleep Apnea

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnosis of sleep apnea.  The 
separation examination revealed no diagnosis of this 
disorder.  

Post-service, there is no record of any manifestations or 
diagnosis of sleep apnea for decades.  VA records dated in 
the 2000's document the Veteran's complaints of sleep apnea 
and the request for obstructive sleep apnea evaluation.  
However, by his own admission, the Veteran has only had this 
problem for 20 years, dating the onset of sleep apnea decades 
after his separation from service.  There is no competent 
evidence establishing an etiological connection between sleep 
apnea and service.  

In sum, the competent evidence does not establish that sleep 
apnea began in service or is related to service, to include 
any claimed asbestos, paint, and high frequency radio waves 
exposure.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that decades after his service separation, the 
Veteran had reported sleep apnea.  

Despite the Veteran's contentions that sleep apnea is related 
to service to include claimed inservice asbestos and high 
frequency radio waves exposure, the record is devoid of 
supporting evidence and there is no competent nexus evidence.  

Accordingly, service connection is not warranted.  


Cataracts and Partial Blindness

The service treatment records show that on entrance, the 
Veteran's vision was 20/20 in both eyes.  In March 1962, his 
vision was 20/20 in both eyes.  On separation examination, 
his vision was still 20/20.  

The VA records, dated in the 2000's, document a history of 
cataract surgery from the early 1990's.  In addition, eye 
examinations reflect diagnoses of pseudophakia, presbyopia, 
and anisometropia.  

The Veteran indicated that he underwent cataract surgery 6 
years after he left service.  He stated that his private 
physician felt that the cataracts were the result of service; 
however, the Veteran could not recall the complete name of 
the private physician and there is no competent evidence to 
this effect of record.  Rather, as noted, the VA records 
dated the surgery to the early 1990's.  

In sum, the competent evidence does not establish that any 
eye problem began in service or is related to service, to 
include any claimed asbestos, paint, and high frequency radio 
waves exposure.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that decades after his service 
separation, the Veteran had eye problems, including 
cataracts.  

Despite the Veteran's contentions that his eye problems, 
including cataracts and his claimed partial blindness, are 
related to service to include claimed inservice asbestos and 
high frequency radio waves exposure, the record is devoid of 
supporting evidence and there is no competent nexus evidence.  

Accordingly, service connection is not warranted.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.




ORDER

Service connection for hypertension is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for arthritis is denied.

Service connection for skin cancer is denied.  

Service connection for epilepsy is denied.  

Service connection for sleep apnea is denied.

Service connection for cataracts is denied.

Service connection for partial blindness is denied.  


REMAND

The RO denied, generally, entitlement to service connection 
for residuals of radiation exposure and entitlement to 
service connection for residuals of exposure to lead paint.  
However, a VCAA letter was not sent as to these issues.  

The Veteran claims that he has PTSD due to inservice sexual 
and physical assault.  The service treatment records reflect 
that in February 1965, it was noted that the Veteran had a 
nervous disorder and he was given Librium.  A sexual assault 
was not documented in the service treatment or personnel 
records.  

The Veteran claims that while he was in the brig of the USS 
Essex, he was forced to perform a sexual act on a Marine in 
charge, named Lance Corporal J.F. (see page 35 of Travel 
Board hearing transcript for full name) and that he was 
thereafter physically assaulted by this person's friends.  He 
submitted lay evidence from J.F. indicating that he recalled 
that he had heard that the Veteran had been beaten up.  

VA attempted to verify the Veteran's claimed stressor through 
the Naval Criminal Investigative Service Headquarters, but 
this agency indicated that there had not been any 
investigation.  

The Veteran has also stated that Lance Corporal J.F. was 
court-martialed.  The Board finds that in an effort to comply 
with VA's duty to assist, the AMC/RO should attempt to verify 
through the appropriate channels to include the Marine Corps 
whether Lance Corporal J.F. was court-martialed in 1964-1965.  
This person's service personnel or military records should 
not be associated with the Veteran's claims file; rather, a 
memorandum should be prepared indicating whether there was a 
court martial, and, if so, the basis for the court martial.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issues of entitlement to service 
connection for residuals of radiation 
exposure and entitlement to service 
connection for residuals of exposure to lead 
paint.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  The AMC/RO should attempt to verify 
through the appropriate channels to 
include the Marine Corps whether Lance 
Corporal J.F. (see page 35 of Travel 
Board hearing transcript for full name) 
was court-martialed in 1964-1965.  This 
person's service personnel or military 
records should not be associated with the 
Veteran's claims file; rather, a 
memorandum should be prepared indicating 
whether there was a court martial, and, 
if so, the basis for the court martial.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


